         Case 1:20-cv-04602-LAP Document 4 Filed 06/19/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ZURAB BUZAISHVILI,

                       Petitioner,

              -against-

MATTHEW T. ALBENCE, Executive                  20 Civ. 4602 (LAP)
Director, U.S. Immigration &
Customs Enforcement; CHAD F.                           ORDER
WOLF, Acting Secretary, U.S.
Dept. of Homeland Security;
WILLIAM P. BARR, Attorney
General, U.S. Dept. of Justice,

                      Respondents.



LORETTA A. PRESKA, Senior United States District Judge:

    The Court is in receipt of Petitioner Zurab Buzaishvili’s

pro se petition for a writ of habeas corpus pursuant to 28

U.S.C. Section 2241 [dkt. no. 1].         The Government shall file any

opposition to Mr. Buzaishvili’s petition within thirty days of

the date hereof.     After the Government files any opposition

papers, Mr. Buzaishvili shall have fourteen days to reply.

    Chambers will mail a copy of this order to Mr. Buzaishvili.

SO ORDERED.

Dated:      New York, New York
            June 19, 2020

                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
